Exhibit 10.7 LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS PURCHASE AGREEMENT Dated as of October 7, 2011 among CYBER SUPPLY INC., COMMUNICATION INFRASTRUCTURE GROUP LLC and CIG SERVICES LLC LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS PURCHASE AGREEMENT, dated as of October 7, 2011, among Cyber Supply Inc. (“Purchaser”), a Nevada corporation, Communication Infrastructure Group LLC (“CI Group”), a Delaware limited liability company, and CIG Services LLC (the “Services Company”), a Delaware limited liability company. WHEREAS, CI Group owns one hundred percent (100%) of the membership interests of the Services Company (the “Membership Interests”) representing any and all rights of the Limited Liability Company; WHEREAS, CI Group desires to sell to the Purchaser, and the Purchaser desires to purchase from CI Group, on the terms and subject to the conditions set forth in this Agreement, 100% of the Membership Interests in the Services Company presently held by CI Group; NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS 1.1 Definitions. (a) As used in this Agreement, the following defined terms shall have the meanings indicated below: “Actions or Proceedings” means any action, suit, proceeding, arbitration or
